67 U.S. 574 (____)
2 Black 574
CONGDON, ET AL., AND TENNESSEE MINING COMPANY
v.
GOODMAN AND BLEDSOE.
Supreme Court of United States.

Mr. Meigs, of Tennessee, for Plaintiff in Error.
No counsel appeared for Defendants in Error.
Mr. Chief Justice TANEY.
This writ of error is directed to *575 the Supreme Court of Tennessee, and is brought to revise a decree of that Court which declared null and void a certain sale and lease of school lands in Polk County, under which sale and lease the plaintiffs in error claimed title to these lands.
The statement of the facts in the transcript will show that the validity of this sale and lease depended altogether upon the laws of the State, and the proceedings of the State authorities. The plaintiffs in error do not claim under any laws of Congress, or any authority exercised by the United States. On the contrary, they deny the authority of Congress to pass the Act of 1843, (which is the only Act of Congress referred to,) and claim that a lease for ninety-nine years, made by the School Commissioners under a law of the State, was valid, and passed the title for the term, although in direct opposition to the provisions of the Act of Congress. Such a controversy, where no right is claimed under the Constitution or laws of the United States, is exclusively within the jurisdiction of the State Court, and this Court has no appellate power over its judgment. This writ must therefore be dismissed for want of jurisdiction.